UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2010 Date of Reporting Period: 09/30/2010 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF 09/30/2010 VALUE - COMMON STOCKS - 93.28% Consumer Discretionary - Durables & Apparel - 1.35% 50,000 Tupperware Brands Corporation $ 2,288,000 Consumer Discretionary - Media - 1.18% 45,000 Morningstar, Inc. * 2,005,200 - Consumer Discretionary - Retail - 9.06% 105,000 Aaron's, Inc. 1,937,250 60,000 Dress Barn, Inc. (The) * 1,425,000 125,000 Express, Inc. * 1,901,250 40,000 Gymboree Corporation (The) * 1,661,600 75,000 hhgregg, Inc. * 1,857,000 55,000 J.Crew Group, Inc. * 1,849,100 55,000 Monro Muffler Brake, Inc. 2,536,050 75,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 2,190,000 - 15,357,250 - Consumer Discretionary - Services - 4.22% 15,000 Buffalo Wild Wings, Inc. * 718,350 20,000 Panera Bread Company * 1,772,200 125,000 Texas Roadhouse, Inc. * 1,757,500 220,000 Wendy's/Arby's Group, Inc. 996,600 50,000 WMS Industries Inc. * 1,903,500 - 7,148,150 - Consumer Staples - Food, Beverage & Tobacco - 1.22% 45,000 TreeHouse Foods, Inc. * 2,074,500 - Consumer Staples - Household & Personal Products - 1.17% 200,000 Prestige Brands Holdings, Inc. * 1,978,000 - Energy - 3.73% 30,100 Approach Resources Inc. * 336,518 70,000 Bolt Technology Corporation * 717,500 50,000 Brigham Exploration Company * 937,500 22,500 Bristow Group Inc. * 811,800 15,000 Lufkin Industries, Inc. 658,500 10,000 Oceaneering International,Inc. * 538,600 35,000 Rosetta Resources, Inc. * 822,150 40,000 SM Energy Company 1,498,400 - 6,320,968 - Financials - Banks - 4.24% 100,000 Associated Banc-Corp 1,319,000 101,000 Baylake Corp. 444,400 60,000 Community Bank System, Inc. 1,380,600 73,394 First Financial Bancorp. 1,224,212 85,513 FirstMerit Corporation 1,566,598 25,000 IBERIABANK Corporation 1,249,500 - 7,184,310 - Financials - Diversified - 4.15% 23,000 Affiliated Managers Group, Inc. * 1,794,230 150,000 Duff & Phelps Corporation - Class A 2,020,500 45,000 Eaton Vance Corp. 1,306,800 70,000 Waddell & Reed Financial, Inc. 1,915,200 - 7,036,730 - Financials - Insurance - 2.16% 120,000 Brown & Brown, Inc. 2,422,800 47,500 HCC Insurance Holdings, Inc. 1,239,275 - 3,662,075 - Page 1 Health Care - Equipment - 10.08% 114,000 Allscripts Healthcare Solutions, Inc. * 2,105,580 43,500 Computer Programs and Systems, Inc. 1,851,795 120,000 DexCom, Inc. * 1,586,400 26,000 IDEXX Laboratories, Inc. * 1,604,720 94,400 Insulet Corporation * 1,334,816 65,000 Masimo Corporation 1,775,150 80,000 MedAssets, Inc. * 1,683,200 104,550 Meridian Bioscience, Inc. 2,287,554 52,500 NuVasive, Inc. * 1,844,850 70,000 Wright Medical Group, Inc. * 1,008,700 - 17,082,765 Health Care - Pharmaceuticals & Biotechnology - 3.96% 49,500 Charles River Laboratories International, Inc. * 1,640,925 69,500 PAREXEL International Corporation * 1,607,535 30,000 Perrigo Company 1,926,600 25,000 Techne Corporation 1,543,250 6,718,310 Health Care - Services - 2.46% 35,000 MWI Veterinary Supply, Inc. * 2,020,200 101,500 VCA Antech, Inc. * 2,140,635 4,160,835 Industrials - Capital Goods - 9.45% 55,000 Baldor Electric Company 2,222,000 120,000 Beacon Roofing Supply, Inc. * 1,748,400 42,650 Graco Inc. 1,353,284 35,000 Middleby Corporation (The) * 2,218,650 32,500 MSC Industrial Direct Co., Inc. - Class A 1,756,300 55,000 RBC Bearings Incorporated * 1,868,900 25,000 Regal-Beloit Corporation 1,467,250 75,000 Robbins & Myers, Inc. 2,008,500 48,750 Sun Hydraulics Corporation 1,374,263 16,017,547 Industrials - Commercial Services & Supplies - 8.14% 50,000 Copart, Inc. * 1,648,500 85,000 Healthcare Services Group, Inc. 1,937,150 70,000 ICF International, Inc. * 1,754,900 32,500 IHS Inc. - Class A * 2,210,000 105,000 Mobile Mini, Inc. * 1,610,700 45,000 Ritchie Bros. Auctioneers Incorporated 934,650 105,000 Standard Parking Corporation * 1,795,500 27,500 Stericycle, Inc. * 1,910,700 13,802,100 Industrials - Transportation - 2.66% 75,000 Hub Group, Inc. - Class A * 2,194,500 100,000 Marten Transport, Ltd. 2,318,000 4,512,500 Information Technology - Hardware & Equipment - 3.82% 115,000 Ceragon Networks Ltd. * 1,137,350 73,500 FLIR Systems, Inc. * 1,888,950 115,000 Intermec, Inc. * 1,409,900 25,000 Netezza Corporation * 673,750 30,000 Riverbed Technology, Inc. * 1,367,400 6,477,350 Information Technology - Semiconductors & Semiconductor Equipment - 4.78% 35,000 Cavium Networks, Inc. * 1,006,600 100,000 CEVA, Inc. * 1,430,000 55,000 Cirrus Logic Inc. * 981,200 20,000 OmniVision Technologies, Inc. * 460,800 45,000 Silicon Laboratories, Inc. * 1,649,250 115,000 Skyworks Solutions, Inc. * 2,378,200 20,000 TriQuint Semiconductor, Inc. * 192,000 Page 2 8,098,050 Information Technology - Software & Services - 11.34% 47,500 ANSYS, Inc. * 2,006,875 27,500 Concur Technologies, Inc. * 1,359,600 12,300 Echo Global Logistics, Inc. * 157,071 25,000 FactSet Research Systems Inc. 2,028,250 70,000 Fortinet * 1,750,000 50,000 Informatica Corporation * 1,920,500 47,500 ManTech International Corporation - Class A * 1,881,000 54,500 MICROS Systems, Inc. * 2,306,985 30,000 Quality Systems, Inc. 1,989,300 100,000 Smith Micro Software, Inc. * 994,000 55,000 SolarWinds, Inc. * 949,300 42,500 Solera Holdings, Inc. 1,876,800 19,219,681 Materials - 4.11% 61,000 AptarGroup, Inc. 2,785,870 110,000 RPM International, Inc. 2,191,200 65,000 Sensient Technologies Corporation 1,981,850 6,958,920 TOTAL COMMON STOCKS (cost $118,595,759) 158,103,241 SHORT -TERM INVESTMENTS - 6.31% Commercial Paper - 5.67% $ 550,000 Consolidated Edison Company of New York, Inc. 10/01/10, 0.34% 550,000 750,000 Kellogg Company 10/04/10, 0.25% 749,985 350,000 Volkswagen of America, Inc. 10/04/10, 0.33% 349,990 600,000 CVS Corporation 10/05/10, 0.35% 599,977 575,000 General Mills, Inc. 10/05/10, 0.28% 574,982 775,000 UnitedHealth Group Incorporated 10/05/10, 0.37% 774,968 850,000 BMW US Capital, LLC 10/06/10, 0.37% 849,956 725,000 Kellogg Company 10/07/10, 0.22% 724,974 675,000 Consolidated Edison Company of New York, Inc. 10/08/10, 0.32% 674,958 600,000 Hitachi Capital America Corp. 10/12/10, 0.35% 599,936 700,000 Hitachi Capital America Corp. 10/12/10, 0.35% 699,925 700,000 General Mills, Inc. 10/13/10, 0.28% 699,935 350,000 General Mills, Inc. 10/13/10, 0.28% 349,967 650,000 Volkswagen of America, Inc. 10/18/10, 0.38% 649,883 250,000 Volkswagen of America, Inc. 10/21/10, 0.38% 249,947 500,000 BMW US Capital, LLC 10/25/10, 0.34% 499,887 9,599,270 Variable Rate Security - 0.64% 1,086,803 American Family Financial Services, Inc. 10/01/10, 0.10%(1) 1,086,803 TOTAL SHORT-TERM INVESTMENTS (cost $10,686,073) 10,686,073 TOTAL SECURITY HOLDINGS (cost $129,281,832) - 99.59% 168,789,314 OTHER ASSETS, NET OF LIABILITIES - 0.41% 701,424 TOTAL NET ASSETS $ (1) Subject to a demand feature as defined by the Securities and Exchange Commission * NON-INCOME PRODUCING % OF NET ASSETS As of September 30, 2010, investment cost for federal tax purposes was $129,683,055 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (5,901,607 ) - Net unrealized depreciation $ Page 3 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2010 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 9,599,270 Variable Rate Security 1,086,803 Level 3 - None - Total $168,789,314 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/09/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 11/09/2010 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 11/09/2010
